Exhibit 10.2

INCENTIVE AGREEMENT

FOR THE GRANT OF RESTRICTED STOCK UNITS

UNDER THE

TIDEWATER INC. 2017 STOCK INCENTIVE PLAN

THIS AGREEMENT (this “Agreement”) is entered into as of [            ], 2017
(the “Date of Grant”) by and between Tidewater Inc., a Delaware corporation
(“Tidewater” and, together with its subsidiaries, the “Company”), and
[                    ] (the “Employee”). Capitalized terms used, but not
defined, in this Agreement have the respective meanings provided in the
Tidewater Inc. 2017 Stock Incentive Plan (the “Plan”).

WHEREAS, the Employee is a key employee of the Company and the Company considers
it desirable and in its best interest that the Employee be given an added
incentive to advance the interests of the Company in the form of restricted
stock units payable in shares of common stock of Tidewater, $0.001 par value per
share (the “Common Stock”) in accordance with the Plan.

NOW, THEREFORE, in consideration of these premises and the mutual promises and
covenants contained in this Agreement, it is agreed by and between the parties
as follows:

I.

Restricted Stock Units

1.1    Restricted Stock Units. Effective on the Date of Grant, Tidewater hereby
grants to the Employee [                    ] restricted stock units (the
“RSUs”), subject to the terms, conditions, and restrictions set forth in the
Plan and in this Agreement.

1.2    Award Restrictions. Except as otherwise provided by the Plan, the RSUs
may not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated, whether voluntarily or involuntarily. The Employee shall have no
rights, including, but not limited to, voting and dividend rights, in the shares
of Common Stock underlying the RSUs unless and until such shares are issued to
the Employee, or as otherwise provided in the Plan or this Agreement.

1.3    Vesting Terms.

(a)    Time-Based Vesting. Upon vesting under the terms and conditions of the
Plan and this Agreement, each RSU represents the right to receive from Tidewater
one share of Common Stock, free of any restrictions, and any amounts,
securities, and property notionally credited to the Employee’s Account (as
defined in Section 2.1) with respect to such RSU.

(b)    Vesting Schedule. The RSUs shall vest in installments as follows, if,
except as provided in Section 1.4, the Employee remains employed by the Company
on such dates:

 

Percentage of RSUs

 

Vesting Date

one-third

  first anniversary of the Date of Grant

one-third

  second anniversary of the Date of Grant

one-third

  third anniversary of the Date of Grant



--------------------------------------------------------------------------------

1.4    Effect of Termination of Employment.

(a)    In the event that the Employee’s employment is terminated by the Company
without Cause, or Employee resigns for Good Reason, all RSUs shall immediately
vest as of such termination or resignation date, and shall be settled in
accordance with Section 2.2.

(b)    If Employee’s employment is terminated by the Company for Cause, all
outstanding RSUs shall be forfeited by Employee with no consideration or
benefit.

(c)    Except as otherwise expressly provided in this Section 1.4 or as
otherwise determined by the Committee in its sole discretion, termination of
employment shall result in forfeiture of all unvested RSUs unless such
termination is, in effect, a transfer of employment from one entity to another
within the Company.

II.

Dividend Equivalents and the Issuance of Shares Upon Vesting

2.1    Restricted Stock Unit Account and Dividend Equivalents. Tidewater shall
maintain an account (the “Account”) on its books in the name of the Employee.
Such Account shall reflect the number of RSUs awarded to the Employee, as such
number may be adjusted under the terms of the Plan and this Agreement, as well
as any additional RSUs, cash, or other securities or property credited as a
result of dividend equivalents, administered as follows:

(a)    The Account shall be for recordkeeping purposes only, and no assets or
other amounts shall be set aside from Tidewater’s general assets with respect to
such Account.

(b)    If Tidewater declares a cash dividend, or any other securities or other
property are distributed to stockholders, between the Date of Grant and the date
the RSUs vest and pay out under this Agreement, the Employee’s Account will be
credited with a cash amount equal to the fair market value of such dividend or
distribution or, at the Committee’s discretion, the securities or property
comprising such dividend or distribution. Any cash amount or securities or other
property credited to an Employee’s Account pursuant to this Section 2.1(b) shall
vest and be paid to the Employee, or be forfeited, at the same time and on the
same terms as the RSUs to which they relate.

(c)    If dividends are declared and paid in the form of shares of Common Stock
rather than cash, then the Employee’s Account will be credited with one
additional RSU for each share of Common Stock that would have been received as a
dividend had the Employee’s outstanding RSUs been shares of Common Stock on such
date. Such additional RSUs credited shall vest and be paid to the Employee, or
be forfeited, at the same time and on the same terms as the RSUs to which they
relate.



--------------------------------------------------------------------------------

2.2    Issuance of Shares of Common Stock. As soon as practicable following the
date any RSUs vest under this Agreement, but no later than 30 days after such
date, the number of shares of Common Stock to which the Employee is entitled
under this Agreement shall be transferred to the Employee or his or her nominee
via book entry free of restrictions or, upon the Employee’s request, Tidewater
shall cause a stock certificate to be issued in the name of the Employee or his
or her nominee. Upon issuance of such shares, the Employee is free to hold or
dispose of such shares, subject to applicable securities laws and any internal
company policy then in effect and applicable to the Employee, such as
Tidewater’s Policy Statement on Insider Trading and Executive Stock Ownership
Guidelines.

III.

Defined Terms

The definition of all capitalized terms used herein and not otherwise defined
herein shall be as provided in the Plan. Wherever the following capitalized
terms are used in this Agreement, they shall have the meanings specified below:

3.1    “Cause,” as determined in the sole discretion of the Committee, means
either (a) the willful and continued failure of the Employee to substantially
perform his or her duties with the Company (other than any such failure
resulting from a disability), after a written demand for substantial performance
is delivered to the Employee by his or her direct supervisor that
(i) specifically identifies the manner in which the Employee’s direct supervisor
believes that the Employee has not substantially performed his or her duties and
(ii) provides the Employee with (1) an opportunity to discuss the alleged
conduct with the Employee’s direct supervisor, and (2) with respect to conduct
that is susceptible of cure (as determined by the Committee in its sole
discretion), a reasonable opportunity (but in no event more than thirty
(30) days) to cure; (b) the willful engaging by the Employee in conduct which is
demonstrably and materially injurious to the Company, monetarily or otherwise;
(c) the Employee’s indictment for, conviction of, or guilty or no contest plea
to, a felony or any crime involving dishonesty; (d) the Employee’s willful
misappropriation of Company funds, or any other willful act of personal
dishonesty that is a material violation of the Company’s policies; or (e) the
Employee’s material breach of any of the covenants set forth in Section 5 of
this Agreement (or any similar covenants to which the Employee may be subject
from time to time in connection with the Employee’s employment with the
Company). For purposes of this provision, no act or failure to act, on the part
of the Employee, shall be considered “willful” unless it is done, or omitted to
be done, by the Employee in bad faith or without reasonable belief that his or
her action or omission was in the best interests of the Company. Any act, or
failure to act, based upon authority given pursuant to a resolution duly adopted
by the Committee or upon the written instructions of a senior officer of the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Employee in good faith and in the best interests of the Company.

3.2    “Good Reason” means the existence of any of the following, without the
Employee’s written consent: (a) a material diminution in the Employee’s base
salary or target annual bonus opportunity, except for any across-the-board
reductions approved by the Committee that affect all similarly situated
employees of the Company; (b) a material diminution



--------------------------------------------------------------------------------

in the Employee’s authority, duties, or responsibilities [such that the Employee
is no longer working in an executive or management position]1[taken as a
whole]2; or (c) a change to the Employee’s work location requiring the Employee
to be based more than 50 miles from the location at which he or she primarily
provides services to the Company as of the Date of Grant; provided, in each
case, that the Employee’s termination shall not be considered to have been with
Good Reason unless he or she provides written notice to the Committee of the
condition constituting Good Reason within 90 days of its initial occurrence and
such condition remains uncured for at least 30 days following the Committee’s
receipt of such notice.

IV.

Recovery Right of Tidewater

Tidewater has the right to recover any RSUs or shares of Common Stock issued
under the Plan to the Employee if (a) the grant, vesting, or value of such
awards was based on the achievement of financial results that were subsequently
the subject of a restatement; (b) the Employee is subject to Tidewater’s
Executive Compensation Recovery Policy; (c) the Employee engaged in intentional
misconduct that caused or partially caused the need for the restatement; and
(d) the effect of the restatement was to decrease the financial results such
that such grant would not have been earned or would have had a lesser value. The
Employee accepts the RSUs and shares of Common Stock subject to such recovery
rights of Tidewater and in the event Tidewater exercises such rights, the
Employee shall promptly return the RSUs or shares of Common Stock to Tidewater
upon demand. If the Employee no longer holds the RSUs or shares of Common Stock
at the time of demand by Tidewater, the Employee shall pay to Tidewater, without
interest, all cash, securities, or other assets received by the Employee upon
the sale or transfer of such shares. Tidewater may, if it chooses, effect such
recovery by withholding from other amounts due to the Employee by Tidewater.

V.

Restrictive Covenants

5.1    Non-Disclosure of Confidential Information. The Employee shall hold in a
fiduciary capacity and for the benefit of the Company all Confidential
Information that shall have been obtained by the Employee during his or her
employment (whether prior to or after the Date of Grant) and shall use such
Confidential Information solely in the good-faith performance of his or her
duties for the Company. During his or her employment and after his or her
termination of employment, the Employee agrees (a) not to communicate or make
available to any person or entity (other than the Company) any such Confidential
Information, except upon the prior written authorization of the Company or as
may be required by law or legal process, and (b) to deliver promptly to the
Company upon its written request any Confidential Information in his or her
possession. In the event that the provisions of any applicable law or the order
of any court would require the Employee to disclose or otherwise make available
any Confidential Information to a governmental authority or to any other third
party, the Employee shall give the Company, unless it is unlawful to do so,
prompt prior written notice of such

 

1  For executives

2 

For non-executives.



--------------------------------------------------------------------------------

required disclosure and, if possible given the terms of any production order of
the judicial governmental or administrative body, an opportunity to contest the
requirement of such disclosure or apply for a protective order with respect to
such Confidential Information by appropriate proceedings. Notwithstanding the
foregoing, the Employee understands that nothing contained in this Agreement
limits his or her ability: (x) to file a charge or complaint with any federal,
state, or local governmental agency or commission (“Government Agencies”); (y)
to communicate with any Government Agency or otherwise participate in any
investigation or proceeding conducted by any Government Agency, without notice
to the Company; or (z) to receive an award for information provided to any
Government Agency.

5.2    Covenant Not to Compete. During the Employee’s term of employment and for
one (1) year thereafter, the Employee agrees that he or she will not engage in
competitive activities within any jurisdiction specified in Appendix A so long
as the Company carries on a like line of business therein (collectively, the
“Restricted Area”), as follows:

(a)    The Employee will not, directly or indirectly, for himself or herself or
others or in association with any other person, own, manage, operate, control,
be employed in an executive, managerial, or supervisory capacity by, or
otherwise engage or participate in, or allow his or her skill, knowledge,
experience or reputation to be used in connection with, the ownership,
management, operation, or control of any company or other business enterprise
engaged in the Restricted Business within any of the Restricted Area; provided,
however, that nothing contained herein shall prohibit the Employee from making
passive investments as long as the Employee does not beneficially own more than
1% of the equity interests of a publicly traded business enterprise engaged in
the Restricted Business within any of the Restricted Area. For purposes of this
paragraph, “beneficially own” shall have the same meaning ascribed to that term
in Rule 13d-3 promulgated under the 1934 Act.

(b)    The Employee will not, directly or indirectly, for himself or herself or
others or in association with any other person, solicit any customer of the
Restricted Business or of the Company, or otherwise interfere, induce, or
attempt to induce any customer, supplier, licensee, or business relation of the
Company for the purpose of soliciting, diverting, interfering, or enticing away
the business of such customer, supplier, licensee, or business relation, or
otherwise disrupting any previously established relationship existing between
such customer, supplier, licensee, or business relation and the Company.

5.3    Non-Solicitation. During the Employee’s term of employment and for two
(2) year thereafter (the “Restricted Period”), the Employee agrees that he or
she will not, directly or indirectly, for himself or herself or others or in
association with any other person, make contact with any of the employees or
independent contractors of the Company for the purpose of soliciting such
employee or independent contractor for hire, whether as an employee or
independent contractor, or for the purpose of inducing such person to leave the
employ of the Company or cease providing services to the Company, or otherwise
to disrupt the relationship of such person with the Company. In addition, during
the Restricted Period, the Employee will not hire, on behalf of himself or
herself or any company engaged in the Restricted Business, any employee of the
Company, whether or not such engagement is solicited by the Employee.

5.4    Injunctive Relief; Other Remedies. The Employee acknowledges that a
breach or threatened breach by the Employee of this Section 5 would cause
immediate and irreparable



--------------------------------------------------------------------------------

harm to the Company not fully compensable by money damages or the exact amount
of which would be difficult to ascertain, and therefore the Company will not
have an adequate monetary remedy at law. Accordingly, the Employee agrees that,
in the event of a breach or threatened breach by the Employee of the provisions
of this Section 5, the Company shall be entitled to injunctive relief to prevent
or curtail any such breach of threatened breach without the necessity of posting
any bond or security or showing proof of actual damage or irreparable injury.
Nothing herein shall be construed as prohibiting the Company from pursuing any
other remedy at law or in equity to which the Company may be entitled under
applicable law in the event of a breach or threatened breach of this Agreement
by the Employee, including, without limitation, the recovery of damages, costs,
and expenses, such as reasonable attorneys’ fees, incurred by the Company as a
result of any such breach or threatened breach. Nothing contained herein shall
be deemed to impair the Employee’s right to indemnification pursuant to
(a) Tidewater’s certificate of incorporation or by-laws, (b) any Company
insurance policy, (c) any indemnification agreement Employee may have with the
Company, or (d) any policy, plan, or program maintained or sponsored by the
Company.

5.5    Employee’s Understanding of this Section 5. The Employee acknowledges
that the definition of Restricted Business, as well as the geographic and
temporal scope of the covenants contained in this Section 5 are the result of
arm’s-length bargaining and are fair and reasonable in light of (a) the
importance of the functions performed by the Employee, (b) the nature and wide
geographic scope of the operations of the Company, and (c) the Employee’s level
of control over and contact with the business and operations of the Company.

5.6    Confidential Information. For purposes of this Section 5, “Confidential
Information” means confidential and proprietary information, knowledge, or data
of any nature and in any form (including information that is electronically
transmitted or stored on any form of magnetic or electronic storage media) of
the past, current, or prospective business or operations of the Company, that is
not publicly known, whether or not marked confidential, including, without
limitation, information relating to any (a) services, projects, or jobs;
(b) estimating or bidding procedures; (c) bidding strategies; (d) present and
future business plans, actual or potential business acquisitions or joint
ventures, capital expenditure projects, and cost summaries; (e) trade secrets;
(f) marketing data, strategies, or techniques; (g) financial reports, budgets,
projections, and cost analyses; (h) pricing information, codes, and analyses;
(i) employee lists; (j) customer records, customer lists, and customer source
lists; (k) confidential filings with any government agency; and (l) internal
notes and memoranda relating to any of the foregoing, provided that Confidential
Information shall not include any information, knowledge, or data that is now,
or hereafter becomes, known to the public (other than by breach of this
Agreement by the Employee or breach by any other party of a confidentiality
obligation owed to the Company).

VI.

Withholding Taxes

Notwithstanding Section 13(b) of the Plan, if the Employee is subject to
Section 16 of the 1934 Act, the Committee may not disapprove of the Employee’s
right to make an Election with respect to the RSUs as provided in Section 13(a)
of the Plan. At any time that the Employee is required to pay to the Company an
amount required to be withheld under the applicable income tax laws in
connection with the vesting and payout of the RSUs, unless the Employee has



--------------------------------------------------------------------------------

previously provided the Company with payment of all applicable withholding
taxes, the Company shall withhold, from the shares of Common Stock to be issued
upon the vesting of the RSUs shares with a value equal to the maximum statutory
amount required to be withheld. As provided in the Plan, the value of the shares
to be withheld shall be based on the Fair Market Value of the Common Stock on
the Tax Date.

VII.

No Contract of Employment Intended

Nothing in this Agreement shall confer upon the Employee any right to continue
in the employment of the Company, or to interfere in any way with the right of
the Company to terminate the Employee’s employment relationship with the Company
at any time.

VIII.

Binding Effect

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, and successors.

IX.

Amendment, Modification or Termination

The Committee may amend, modify, or terminate any RSUs at any time prior to
vesting in any manner not inconsistent with the terms of the Plan.
Notwithstanding the foregoing, no amendment, modification, or termination may
materially impair the rights of the Employee hereunder without his or her
consent.

X.

Inconsistent Provisions

The RSUs granted hereby are subject to the provisions of the Plan, as in effect
on the Date of Grant and as it may be amended. In the event any provision of
this Agreement conflicts with such a provision of the Plan, the Plan provision
shall control. The Employee acknowledges that a copy of the Plan was distributed
to the Employee and that the Employee was advised to review such Plan prior to
entering into this Agreement. The Employee waives the right to claim that the
provisions of the Plan are not binding upon the Employee and the Employee’s
heirs, executors, administrators, legal representatives, and successors.

XI.

Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware.

XII.

Severability

If any term or provision of this Agreement, or the application thereof to any
person or circumstance, shall at any time or to any extent be invalid, illegal,
or unenforceable in any



--------------------------------------------------------------------------------

respect as written, the Employee and the Company intend for any court construing
this Agreement to modify or limit such provision so as to render it valid and
enforceable to the fullest extent allowed by law. Any such provision that is not
susceptible of such reformation shall be ignored so as to not affect any other
term or provision of this Agreement, and the remainder of this Agreement, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid, illegal, or unenforceable, shall not be
affected thereby and each term and provision of this Agreement shall be valid
and enforced to the fullest extent permitted by law.

XIII.

Electronic Delivery and Execution of Documents

13.1    Tidewater may, in its sole discretion, deliver any documents related to
the Employee’s current or future participation in the Plan or any other equity
compensation plan of Tidewater by electronic means or request Employee’s consent
to the terms of an award by electronic means. Such documents may include the
plan, any grant notice, this Agreement, the plan prospectus, and any reports of
Tidewater provided generally to Tidewater’s stockholders. In addition, the
Employee may deliver any grant notice or award agreement to Tidewater or to such
third party involved in administering the applicable plan as Tidewater may
designate from time to time. By accepting the terms of this Agreement, the
Employee also hereby consents to participate in such plans and to execute
agreements setting the terms of participation through an on-line or electronic
system established and maintained by Tidewater or a third party designated by
Tidewater.

13.2    The Employee acknowledges that the Employee has read Section 13.1 of
this Agreement and consents to the electronic delivery and electronic execution
of plan documents as described in Section 13.1. The Employee acknowledges that
he or she may receive from Tidewater a paper copy of any documents delivered
electronically at no cost to the Employee by contacting Tidewater by telephone
or in writing.

XIV.

Entire Agreement; Modification

The Plan and this Agreement constitute the entire agreement between the parties
with respect to the subject matter contained herein. This Agreement may not be
modified without the approval of the Committee and the Employee, except as
provided in the Plan, as it may be amended from time to time in the manner
provided therein, or in this Agreement, as it may be amended from time to time.
Any oral or written agreements, representations, warranties, written
inducements, or other communications with respect to the subject matter
contained herein made prior to the execution of this Agreement shall be void and
ineffective for all purposes.

* * * * * * * * * * * * *

By clicking the “Accept” button, the Employee represents that he or she is
familiar with the terms and provisions of the Plan, and hereby accepts this
Agreement subject to all of the terms and provisions thereof. The Employee has
reviewed the Plan, this Agreement, and the prospectus in their entirety and
fully understands all provisions of this Agreement. The Employee agrees to
accept as binding, conclusive, and final all decisions or interpretations of the
Committee upon any questions arising under the Plan or this Agreement.



--------------------------------------------------------------------------------

PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS



--------------------------------------------------------------------------------

Appendix B

Restricted Area

For Purposes of the Non-Compete Covenant

 

Parishes of the State of Louisiana

  

Jurisdictions Outside Louisiana

Acadia

  

Allen

  

Texas Counties:

Ascension

  

Harris

Assumption

  

Sabine

Avoyelles

  

Orange

Beauregard

  

Jefferson

Calcasieu

  

Chambers

Cameron

  

Galveston

East Baton Rouge

  

Montgomery

East Feliciana

  

Brazoria

Evangeline

  

Matagorda

Iberia

  

Jackson Calhoun

Iberville

  

Victoria

Jefferson

  

Aransas

Jefferson Davis

  

Kleberg

Lafayette

  

San Patricio

Lafourche

  

Nueces

Livingston

  

Kenedy

Orleans

  

Willacy

Plaquemines

  

Cameron

Pointe Coupee

  

Dallas

Rapides

  

Tarrant

St. Bernard

  

Johnson

St. Charles

  

Ellis

St. Helena

  

St. James

  

Florida Counties:

St. John the Baptist

  

Broward

St. Landry

  

Dade

St. Martin

  

Palm Beach

St. Mary

  

St. John’s

St. Tammany

  

Duval

Tangipahoa

  

Manatee

Terrebonne

  

Pinellas

Vermillion

  

Hillsborough

Washington

  

Escambia

West Baton Rouge

  

Okaloosa

West Feliciana

  

Santa Rosa

  

Alabama Counties:

  

Mobile

  

Baldwin



--------------------------------------------------------------------------------

Mississippi Counties:

Hancock

Jackson

Pearl River

Harrison

The Parties acknowledge and agree that the Company is a company with extensive
worldwide and offshore operations and it is the Parties’ intent that the
non-competition covenant be given as broad a geographic effect as is lawful.
Accordingly, in addition to the foregoing specified locations, it is the
Parties’ intent that the noncompetition covenant set forth in the Agreement be
given effect throughout the United States and worldwide, to the extent that the
Employee would seek to provide prohibited services to a company in competition
with the Company in any of the jurisdictions in which it operates. To the extent
that a court of relevant jurisdiction determines the geographic scope set forth
herein to be overbroad, the Parties hereby consent to such modification as the
court may order such that the broadest possible geographic footprint of the
non-competition covenant is enforceable.